Citation Nr: 1700657	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for foot ulcer, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for Charcot's arthropathy.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for loss of use of a creative organ.

8.  Entitlement to service connection for left foot deformity.

9.  Entitlement to service connection for a psychiatric disability, including anxiety and depression.


REPRESENTATION

Appellant represented by:	John Byron Shook, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board remanded this case for additional development in August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a May 2014 hearing conducted by Veterans Law Judge (VLJ) Joy A. McDonald for claims of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent; bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus, type II; hypertension; foot ulcer, to include as secondary to diabetes mellitus, type II; and Charcot's arthropathy.  At the time of that hearing, the Veteran was represented by a different attorney.  A transcript of this hearing is in the record.

The Veteran testified at a September 2015 hearing before the undersigned VLJ for all claims currently on appeal.  A transcript of this hearing is also in the record.

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review. 

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Thus, in an October 2016 letter, the Board advised the Veteran of his right to another hearing before the third member of the panel pursuant to Arneson.

In correspondence received that same month, the Veteran indicated that he wanted to appear at a third hearing at his local RO before a third BVA VLJ who would be assigned to decide his appeal on the issues addressed at both of his prior hearings.  In light of the Veteran's response, and in accordance with Arneson, an additional hearing is needed.  Thus, the RO should schedule such a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO before a VLJ.  Notify the Veteran in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the appeal should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




